Citation Nr: 0026720	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of an appendectomy performed 
at a VA facility.


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
February 1980.
 This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Board remanded this case back to 
the RO for further development in June 1998, and the case has 
since been returned to the Board.

The Board observes that the veteran requested and was 
scheduled for a VA videoconference hearing in March 1998.  
However, he failed to report for this hearing and has 
presented no argument as to why he failed to report for this 
hearing.
As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d), 20.704(d) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record, taken as a whole, does not show 
that the veteran incurred additional chronic disability as a 
result of an appendectomy performed at a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of an appendectomy performed at 
a VA facility have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also observes that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and no further 
assistance to the veteran is necessary in order to fulfill 
the VA's duty to assist him in the development of facts 
pertinent to his claim.  Id.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as here, 
a claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

In this case, the veteran has asserted that compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) is 
warranted because he developed an infection in the area of a 
January 1993 appendectomy and, as a result, needed incisional 
hernia repair in May 1994.

The Board has reviewed the relevant evidence of record and 
observes that, on January 9, 1993, the veteran was admitted 
to a VA facility with a history of periumbilical pain, which 
had become localized to the right lower quadrant, for twelve 
hours.  Upon admission, the veteran was deemed an operative 
candidate for ruling out appendicitis.  On January 10, 1993, 
the veteran underwent an "uncomplicated" appendectomy, 
which revealed an inflamed appendix.  The postoperative 
course was unremarkable, and the veteran was discharged from 
the VA facility on January 12, 1993.

However, on January 13, 1993, the veteran was admitted to a 
VA facility for complaints of increasing right lower quadrant 
pain and constipation.  Following a transfer to another VA 
facility, the veteran underwent a computerized tomography 
(CT) scan, which revealed what appeared to be an abscess 
between the muscle layers of the anterior abdominal wall in 
the periphery of the right lower quadrant incision.  As such, 
the veteran underwent an exploration of the right lower 
quadrant wound, which revealed a large amount of pus between 
the external and internal oblique muscle areas.  A Jackson-
Pratt drain was placed, and the wound was packed deeply.  
Subsequently, the veteran was started on antibiotics.  During 
the hospitalization, the veteran underwent daily dressing 
changes and was also started on hydrotherapy for the wound 
approximately three days prior to discharge.  Upon discharge, 
a detailed regimen was set forth for the veteran's cleaning 
of his wound and the replacement of dressing.

In addition to reports of the noted hospitalizations, the 
claims file contains an incident report, dated on January 15, 
1993, which reflects that the veteran's antibiotics were not 
hung by the nurse in a timely fashion.  Two follow-up 
correspondences reflect that regular preoperative procedures 
had not been followed by the VA facility staff and that there 
was a procedural delay in obtaining the veteran's 
antibiotics.     

The report of a February 1993 VA hospitalization indicates 
that the veteran's appendiceal abscess had improved, and he 
denied drainage of the wound.  

In August 1993, the veteran's hospital records were reviewed 
by a VA doctor for the purpose of determining the nature and 
extent of any post-appendectomy residuals.  In an opinion 
from this date, the doctor found that the veteran's medical 
care at the time of his appendectomy was appropriate and did 
not reflect any carelessness, accident, negligence, lack of 
proper skill, or error in judgment.  Rather, the veteran was 
appropriately diagnosed as having acute appendicitis, as 
shown by the pathological findings.  The VA doctor noted that 
it was unfortunate that the veteran developed an abdominal 
wall abscess during the perioperative period, but this doctor 
also opined that such an abscess "is a recognized 
complication of an appendectomy" and that the veteran was 
given appropriate antibiotic coverage at about the time of 
his initial appendectomy, with an appropriate closure of the 
abdominal wound.  Moreover, the VA doctor found the veteran's 
readmission treatment to be appropriate.  In summary, the VA 
doctor noted that the veteran's incision and drainage, even 
if associated with some scarring and muscle injury, should 
not result in long-term disability that would prevent him 
from pursuing a normal life and that the VA's care of the 
veteran at the time of his appendectomy was appropriate.

In April 1994, the veteran was admitted to a VA facility 
following a "cocaine binge."  A physical examination 
performed during this hospitalization revealed a soft and 
nontender abdomen, with no evidence of organomegaly.  The 
veteran was discharged from this facility in May 1994 but was 
readmitted approximately a week later with complaints of a 
bulge and a tender point along the lateral aspect of his 
prior surgical incision.  During this hospitalization, 
incisional hernia repair was performed.  The veteran 
tolerated this procedure well, and no complications were 
described in the hospital report.

Following the Board's June 1998 remand, the veteran was 
scheduled for a VA digestive disorders examination in 
September 1999 but failed to report for that examination.  No 
further explanation was provided from the veteran as to why 
he did not appear for this examination.

In this case, the Board has taken note of the incident report 
and subsequent correspondences from January 1993 indicating a 
delay in treatment with antibiotics following surgery, as 
well as the August 1993 VA opinion reflecting that the 
veteran developed an abdominal wall abscess during the 
perioperative period. However, the doctor who rendered the 
August 1993 opinion also noted that the veteran's abdominal 
wall abscess was a recognized complication of the surgery and 
that any perioperative discomfort should not lead to 
permanent disability.  

In view of the fact that the August 1993 opinion contains no 
discussion of the noted January 1993 incident report, the 
Board remanded this case back to the RO in June 1998 for a VA 
examination and an additional opinion regarding the etiology 
of the veteran's claimed post-operative residuals.  However, 
the veteran failed to report for a VA digestive disorders 
examination in September 1999.  In this regard, the Board 
would point out that the VA's statutory duty to assist the 
veteran with the facts pertinent to his well-grounded claim 
is not a "one-way street."  If  a veteran wishes help in 
developing a claim, he cannot passively wait for it in those 
circumstances where he may or should assist in providing 
putative evidence, such as reporting for a medical 
examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, in light of the veteran's failure to 
respond to the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist him in this regard.

As the veteran failed to report for his scheduled VA 
examination, the Board observes that the only medical 
evidence of record suggesting additional symptomatology as a 
result of VA surgical treatment is the noted August 1993 VA 
opinion, but this same opinion reflects the view that the 
veteran's abdominal wall abscess was a recognized and short-
term complication of the surgery.  The Board would also point 
out that the veteran has not been shown to possess the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As there is no further medical evidence 
of record supporting the veteran's claim, the Board finds 
that the preponderance of the evidence of record is against 
the finding that the veteran incurred additional chronic 
disability as a result of an appendectomy performed at a VA 
facility.  Therefore, the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) have not been met, and the veteran's claim must be 
denied.  In reaching this conclusion, the Board acknowledges 
that, under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for residuals of an 
appendectomy performed at a VA facility is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

